UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7246


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

TERRELL ROGERS, a/k/a Tavon,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:09-cr-00467-WMN-1; 1:13-cv-00116-WMN)


Submitted:   December 16, 2014               Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Terrell Rogers, Appellant Pro Se. Judson T. Mihok, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terrell       Rogers          appeals      the    district       court’s      orders

denying a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2)

(2012)      and    denying         his       Fed.    R.       Civ.    P.     60(b)    motion       for

reconsideration of the district court’s order denying relief on

his    28   U.S.C.      § 2255       (2012)         motion.           For     the    reasons      that

follow, we affirm in part and dismiss in part.

               Rogers    sought          a    sentence        reduction       under    Guidelines

Amendment 750 and the Fair Sentencing Act.                                     We conclude the

district       court     properly            determined         that        neither    the     crack

cocaine      Guidelines        amendments               nor     the    Fair     Sentencing         Act

impacted Rogers’ Guidelines calculations and resulting sentence,

as his sentence was driven by the attempted first-degree murder

cross-reference         applied          for    his      18     U.S.C.      § 922(g)(1)      (2012)

conviction        and    his       statutory            enhancement           under    18    U.S.C.

§ 924(e) (2012).             See United States v. Munn, 595 F.3d 183, 187

(4th    Cir.      2010).       We        therefore        affirm        the    portion       of    the

district court’s order denying a sentence reduction.

               The order denying Rogers’ Rule 60(b) motion is not

appealable        unless       a     circuit            justice        or     judge     issues       a

certificate of appealability.                       28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate       of     appealability              will        not     issue    absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                          When the district court denies

                                                    2
relief   on    the    merits,     a   prisoner         satisfies    this   standard      by

demonstrating        that     reasonable         jurists    would      find    that     the

district      court’s      assessment     of      the    constitutional        claims    is

debatable     or     wrong.       Slack   v.      McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,      and    that       the    motion   states    a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Rogers has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss this portion of

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this      court    and   argument        would    not   aid   the     decisional

process.


                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                             3